IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0623
                               Filed June 20, 2018


IN THE INTEREST OF S.C.,
Minor Child,

M.S., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Warren County, Mark F. Schlenker,

District Associate Judge.



       A mother appeals the juvenile court decision terminating her parental rights.

AFFIRMED.




       Nancy L. Pietz of Pietz Law Office, Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       M. Kathryn Miller of Juvenile Public Defender Office, Des Moines, guardian

ad litem for minor child.



       Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


BOWER, Judge.

       A mother appeals the juvenile court order terminating her parental rights.

We find there is clear and convincing evidence in the record to support termination,

termination is in the child’s best interests, and no exceptions to termination apply.

We affirm the decision of the juvenile court.

       I.     Background Facts & Proceedings

       M.S., mother, and C.C., father, are the parents of a child, S.C., born in 2016.

The State removed the child from the parents’ care on March 31, 2017, due to the

incarceration of the father and the mother’s substance abuse.              The Iowa

Department of Human Services (DHS) immediately placed S.C. with the maternal

grandmother, in whose home S.C. had been living.

       In April the mother walked away from an in-patient substance-abuse

treatment program, violating her probation for a prior criminal conviction.

       The child was adjudicated to be in need of assistance (CINA) pursuant to

Iowa Code section 232.2(6)(c)(2) and (n) (2016) in May. The court entered a

dispositional order on June 28, confirming the CINA determination and ordering

substance-abuse and mental-health evaluations of both parents. The parents

continued to have visitation with the child within the discretion of the DHS,

supervised by the grandmother.

       The mother received additional criminal citations during the pendency of the

present action, including criminal trespass at the grandmother’s home and

probation violations. Throughout the spring and summer, the mother was in and

out of jail and treatment programs. Each time M.S. left treatment, she relapsed

within a week.
                                             3


         On September 3, the court granted the parents a six-month permanency

extension to prove their ability to care for the child. The court’s order indicated the

parents needed to remain sober, participate in treatment, and provide a stable and

substance-free home for the child.

         M.S. failed to attend recommended treatment, incurred trespass arrests for

refusing to leave her mother’s residence, and missed required drug tests, each of

which were violations of her probation. On September 29, M.S. failed to appear

for a scheduled drug test, even after the DHS case worker informed M.S. a missed

test would count as positive and what the consequences would be. In October,

M.S. failed to report to or respond to communication requests from her probation

officer. She was jailed at the end of October, and remained in a women’s facility

at the time of the termination hearing.

         On November 17, the State filed a petition seeking termination of the

parents’ rights.

         On January 22, the mother underwent a substance-abuse evaluation. At

that evaluation, she reported use of heroin in August and methamphetamine in

October 2017.

         The termination hearing was held on January 25, 2018. The court heard

testimony from each parent and the assigned DHS worker. At the time of the

hearing, M.S. had obtained a job offer, but was not certain she would accept it.

         On March 26, the court terminated the mother’s parental rights under Iowa

Code section 232.116(1)(h) and (l) (2017).1 The court found termination was in



1
    The father’s parental rights were also terminated. He has not appealed.
                                         4


the child’s best interests and no exceptions to termination, as set out in section

232.116(3), should be applied. The mother now appeals.

      II.    Standard of Review

      The scope of review is de novo. In re D.W., 791 N.W.2d 703, 706 (Iowa

2010). Clear and convincing evidence is needed to establish the grounds for

termination. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006). Where there is clear

and convincing evidence, there is no serious or substantial doubt about the

correctness of the conclusion drawn from the evidence. In re D.D., 653 N.W.2d
359, 361 (Iowa 2002). The paramount concern in termination proceedings is the

best interests of the child. In re A.M., 843 N.W.2d 100, 110 (Iowa 2014).

      III.   Grounds for Termination

      Under chapter 232, we follow a three-step analysis for termination of

parental rights. In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). If we find a basis for

termination exists under section 232.116(1), we then proceed to determine

whether termination is in the best interests of the child under section 232.116(2).

Finally, we must consider whether any of the statutory exceptions in section

232.116(3) allow the court to decline to terminate.

      IV.    Sufficiency of the Evidence

      The mother claims there is insufficient evidence in the record to warrant

termination of her parental rights. In particular, she claims she could soon assume

custody of the child and she does not present a danger to herself or others. “When

the juvenile court terminates parental rights on more than one statutory ground,

we may affirm the juvenile court’s order on any ground we find supported by the
                                         5

record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We will focus on section

232.116(1)(l).

       Section 232.116(1)(l) allows for termination where the parent has a severe

substance-abuse problem that poses a danger to the parent or others, and the

child will not be able to return to the parent’s care within a reasonable time. Less

than one month after the court granted the permanency extension with its condition

of sobriety, M.S. displayed behavioral indicators of continued drug use at a family

meeting with DHS. “Where the parent has been unable to rise above the addiction

and experience sustained sobriety in a noncustodial setting, and establish the

essential support system to maintain sobriety, there is little hope of success in

parenting.” In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998). During the

termination hearing, M.S. admitted her longest period of sobriety when not in jail

since S.C.’s removal from her care was one week. She has shown no ability to

complete substance-abuse treatment, instead moving from evaluation to

evaluation and completing none of the care recommended. The State has proven

by clear and convincing evidence the mother is unlikely to sustain sobriety to allow

her to provide a safe home and assume care for the child within a reasonable time.

       V.        Permanency Extension

       The mother requests an additional six months to reunite with the child. To

extend the permanency determination, the juvenile court must be able to

“enumerate the specific factors, conditions, or expected behavioral changes which

comprise the basis for the determination that the need for removal of the child from

the child’s home will no longer exist at the end of the additional six-month period.”

Iowa Code § 232.104(2)(b). While the law requires a “full measure of patience
                                          6

with troubled parents,” that patience is part of the process of chapter 232. In re

C.B., 611 N.W.2d 489, 494 (Iowa 2000). The patience afforded a parent can turn

into an intolerable hardship for the child. In re R.J., 436 N.W.2d 630, 636 (Iowa

1989). An extension is appropriate if the need for removal will no longer exist at

the end of the extension. In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct. App. 2005).

       The mother has demonstrated no ability to remain sober in the outside

world. The court previously granted a six-month extension to the mother to prove

her ability to remain sober, which she failed by using drugs less than a week after

the extension was granted.         She participated in several substance-abuse

evaluations following removal of the child, but completed none of the

recommended treatments prior to the termination hearing. At the hearing, four-

and-a-half months after the court granted an extension, and two months after the

State’s petition to terminate, the mother had yet to begin substance-abuse

treatment or obtain a mental-health evaluation. The district court found insufficient

evidence that additional time would allow the child to be returned to her. We agree,

and find an extension of time is not in the child’s best interests.

       VI.    Best Interests

       The mother claims termination of her parental rights is not in the child’s best

interests. In determining children’s best interests, we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2); In re A.S., 906 N.W.2d 467, 474

(Iowa 2018). We consider the child’s long-range as well as immediate best

interests. In re T.P., 757 N.W.2d 267, 269 (Iowa Ct. App. 2008).
                                            7


       We find termination of the mother’s parental rights is in the child’s best

interests. The record clearly shows the mother has been unable to maintain

sobriety outside of a form of incarceration. The mother’s substance abuse is

marked by periods of treatment and relapse. M.S. used controlled substances

multiple times during the juvenile court proceedings and was in and out of jail

throughout the proceedings.

       M.S. had only seen the child four times in the three-month period leading

up to the termination hearing. The child needs stability and safety, which have

been provided by the child’s grandmother since birth.           The grandmother has

indicated she will adopt S.C. Due to the mother’s unresolved ongoing substance-

abuse issues and criminal behavior, S.C.’s best interests will be served by

terminating the mother’s parental rights.

       VII.   Exceptions to Termination

       The mother claims the court should not terminate her parental rights

because the child is in a relative placement with the maternal grandmother. Iowa

Code section 232.116(3)(a) provides “[t]he court need not terminate the

relationship between the parent and child if . . . [a] relative has legal custody of the

child.” The exception is permissive, not mandatory. A.S., 906 N.W.2d at 475–76.

       The district court declined to apply the 232.116(3) exception of placement

with a relative. In particular, the court cited the child’s young age and the mother’s

confrontational history with the custodial grandmother. Moreover, the court found

the child’s bond with M.S. “to be minimal at best, if it exists at all.”

       The child has always lived with the maternal grandmother, and has been in

her legal custody since the spring of 2017. The grandmother has called the police
                                         8


multiple times to arrest M.S. for trespassing. In at least one of those arrests, the

grandmother claims M.S. attempted to leave the premises with S.C. without

permission.   We agree with the court’s conclusion the exception in section

232.116(3)(a) should not be applied in this case.

      For the above reasons, we find termination is appropriate in this case.

      AFFIRMED.